DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.  Claims 1, 6, 11-12, 14, and 18-19 have been amended. Claims 10 and 17 have been cancelled.  Claims 1-9, 11-16, and 18-20 have been examined and are currently pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-16, and 18-20 allowed.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

14. (Currently Amended) One or more computer-readable non-transitory storage media embodying computer executable instructions that by a processor causes the processor to:
provide, across one or more communications networks, an interface for display in a first client device, the interface operable to permit a first user to broadcast a live video to one or more second users;
determine that at least one predetermined condition for displaying a sponsored content item during the broadcast of the live video has been met the at least one predetermined condition comprising an elapse of a minimum amount of time since the broadcast of the live video began;
in response to the determination that the at least one predetermined condition has been met, display within the interface an option operable to begin displaying the sponsored content item to the one or more second users;
receive, across the one or more communications networks from the first client device, an indication that the first user selected the option within the interface while broadcasting the live video;
reduce an image size of the live video in response to receiving the indication;

send, across the one or more communications networks, the combined image for display in one or more second client devices of the one or more second users.

Yerli US Publication 20130211910 A1 User Defined Advertisement Targeting
Yerli discloses a computer-implemented method for targeting of an advertisement comprises receiving content uploaded by a user, assigning information to the content by the user, selecting an advertisement based on the information, presenting the content in connection with the selected advertisement based on the information, modifying the information by the user after the advertisement has been selected, selecting a new advertisement based on the modified information, and presenting the content in connection with the selected new advertisement based on the modified information. Furthermore, a server for targeting of an advertisement is defined. The method and server for targeting of an advertisement greatly improve the selection and presentation of advertisements related to uploaded content on a system or platform.

Lu et al. US Publication 20190238908 A1 Information Processing Method, Terminal, System, and Computer Storage Medium 
Lu discloses a method that includes initializing a live broadcasting service between an anchor user and a live viewer; collecting media data; encoding the collected media data to form a live video stream, and sending the live video stream to a live window of the live viewer. The method further includes setting a media information push area based on a live window of the anchor user; loading, to the media information push area, candidate media information pushed to the live viewer; determining to-be-

The present invention discloses a server computing machine provides an interface operable to permit a first user to broadcast a live video to one or more second users. The server computing machine provides sponsored content items to the second users while also providing the live video. In response to receiving an indication that the first user selected an option to display a sponsored content item while broadcasting the live video, the server computing machine reduces the image size of the live video, superimposes the live video of reduced size on the sponsored content item to define a combined image having a sponsored portion on which the sponsored content item is displayed and a live portion on which the live video is displayed. The combined image is then sent to the one or more second users.

Claim 1 is allowed because the best prior art of record Yerli and Lu alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
determine that at least one predetermined condition for displaying a sponsored content item during the broadcast of the live video has been met, the at least one predetermined condition comprising an elapse of a minimum amount of time since the broadcast of the live video began;
in response to the determination that the at least one predetermined condition has been met display within the interface an option operable to begin displaying the sponsored content item to the one or more second users;

Independent claims 14 and 19 are allowed based on a similar rationale.  Dependent claims 2-9, 11-13, 15-16, 18 and 20 are allowable based on the same rationale as the claims from which they depend.


The Examiner notes the Applicant’s invention is directed to patent eligible subject matter under 35 U.S.C. 101.  The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea.   The Applicant has incorporated the features of one or more computing devices, communications network, second client devices, one or more processors, interface, and memory shows it is a network centric invention.  Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  The applicant’s specification discloses the following advantages/improvements:  “There are many advantages of not presenting sponsored content items (or indications of their existence) to a user during the playback of media items until it is determined that the user has sufficient interest in the media item (and/or has a sufficient affinity for the sponsored content items). For example, users may tend to be annoyed if they are presented with sponsored content items initially before they have had a chance to discover what the media item has to offer, or before they have gained sufficient interest in the media item. The user may be engaged in a process of discovery, browsing through media items that may be of interest, and subjecting the user to presentations of sponsored content items at this stage may contribute to a negative user experience… Several technical advantages are contemplated by not sending sponsored content items until a sufficient interest level is determined. As an example and not by way of limitation, there may be savings in network bandwidth usage, server-side processing power involved in transmitting the sponsored content item, client-side processing power involved in loading or rendering the sponsored content item, and there may be a perceptible decrease in the amount of time it 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruxton et al. US Patent 9,380,353 B1 Methods, Systems, and Media for Generating an Advertisement from a Video Stream
Ruxton discloses Methods, systems, and media for generating an advertisement from a video stream are provided. In accordance with some embodiments, the method comprises: receiving, from a first user device, advertisement parameters associated with an advertisement campaign for placing an advertisement based on the advertisement parameters, wherein the advertisement parameters include one or more keywords; associating the advertisement parameters with an identifier of the first user device; receiving, from the first user device, a live video stream; receiving, from a second user device, a request to present an advertisement; identifying the live video stream based at least in part on the one or more keywords; generating the advertisement using the live video stream and the advertisement parameters; and causing the advertisement to be presented on the second user device as the advertisement.




Wolf et al. US Publication 20150106841 A1 Dynamic Advertisement Live Streaming
Wolf discloses a configuration for inserting an advertisement (ad) break into a live stream by a server. One example embodiment includes a system (and method) that receives index files periodically from a media encoder of a live stream. Each index file comprising pointers to current segments of the live stream encoded in real-time. The system sets a status of the live stream to a live status and determines whether an indicator for ad break is included in a received index file. If there is no indicator for the ad break in the received index file, the system transmits the received index file to one or more client computers. If there is an indicator for the ad break in the received index file, the system processes the received index file by removing segments following the indicator from the index file, updates the status of the live stream to an ad-break status, and transmits the processed index file to the one or more client computers.

	Johnson et al. US Publication 20150326945 A1 Serving a Live Stream as an Advertisement
Johnson discloses a content server that receives live streams from a content distributor to transmit to users of the content server. In one embodiment, the content server promotes the live streams received from the content distributor, by serving portions of the live stream as advertisements (ads) to users of the content server along with videos or digital content requested by the users. The content server buffers the live stream. The content server receives a request for a video from a client device. The content server identifies the video requested by the user and metadata associated with the identified video. The content server, based on the metadata determines whether to serve the client device with a live-stream ad, as a pre-roll ad for example, along with the video requested by the user. The content server then identifies a buffered live-stream ad to transmit to the client device along with the requested video.

	Rubin et al. US Publication 20180227632 Commercial Breaks for Live Videos
Rubin discloses a method includes providing an interface that permits a first user to broadcast a live video to one or more second users. The method also includes determining that at least one predetermined condition for taking a commercial break during the live video has been met. The method also includes, after determining that at least one of the predetermined conditions has been met, displaying a selectable option within the interface that permits the first user to begin the commercial break. The method also includes, after receiving an indication that the first user has selected the selectable option to begin the commercial break, beginning the commercial break by ceasing to display the live video to the one or more second users after a predetermined amount of time and displaying one or more commercials to the one or more second users during the commercial break.

Engel et al. US Publication 20170195744 Live-Stream Video Advertisement System
Engel discloses a method of forming a live-stream advertisement video clip is described wherein the method comprises: receiving live-stream video segments associated with a live-streaming session, wherein each of the live-stream segments is identified by a live-stream segment identifier, preferably an URL or an URI; updating a dynamic playlist, preferably a live-stream playlist, on the basis of the live-stream segments identifiers of the received live-stream segments; forming a static playlist, preferably a video-on-demand playlist, on the basis of live-stream identifiers in said updated dynamic playlist, the static playlist comprising the most recently available live-stream segment identifiers of the updated dynamic playlist and/or live-stream segment identifiers that are going to be available in the future; and, associating video and/or audio advertisement information with the live-stream segment identifiers.  



Yang et al. US Publication 20130263180 A1 Pre-Fetch Ads While Serving Ads in Live Stream
Yang discloses techniques related to pre-fetching ads while serving ads in a live streaming video. In one implementation, the pre-fetching mechanism will set up a default set of ads pre-fetching criteria on a client and then the client will parse new/extra ads pre-fetching criteria from a live stream. Next the default set of ads pre-fetching criteria on the client will update via the parsed new/extra ads pre-fetching criteria. Now a notification from the live stream to pre-fetch ads is received by the client and the pre-fetched ads are obtained from the live stream. The client will receive a notification from the live stream to show ads and pre-fetched ads will be shown on the client. This Abstract is submitted with the understanding that it will not be used to interpret or limit the scope or meaning of the claims.

Nieman Journalism Lab: Let's Make Live Video We Can Love
Nieman discloses uses of Facebook Live in an article.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682